Case 12-18478   Doc 46   Filed 12/17/19 Entered 12/18/19 07:32:50   Desc Main
                           Document     Page 1 of 6
Case 12-18478   Doc 46   Filed 12/17/19 Entered 12/18/19 07:32:50   Desc Main
                           Document     Page 2 of 6
Case 12-18478   Doc 46   Filed 12/17/19 Entered 12/18/19 07:32:50   Desc Main
                           Document     Page 3 of 6
Case 12-18478   Doc 46   Filed 12/17/19 Entered 12/18/19 07:32:50   Desc Main
                           Document     Page 4 of 6
Case 12-18478   Doc 46   Filed 12/17/19 Entered 12/18/19 07:32:50   Desc Main
                           Document     Page 5 of 6
Case 12-18478   Doc 46   Filed 12/17/19 Entered 12/18/19 07:32:50   Desc Main
                           Document     Page 6 of 6
